Name: Council Directive 82/603/EEC of 28 July 1982 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States
 Type: Directive
 Subject Matter: organisation of transport;  transport policy
 Date Published: 1982-08-23

 Avis juridique important|31982L0603Council Directive 82/603/EEC of 28 July 1982 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States Official Journal L 247 , 23/08/1982 P. 0006 - 0008 Spanish special edition: Chapter 07 Volume 3 P. 0063 Portuguese special edition Chapter 07 Volume 3 P. 0063 COUNCIL DIRECTIVE of 28 July 1982 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States (82/603/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Having regard to the positive results of applying Council Directive 75/130/EEC of 17 February 1975 on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States (4), as last amended by Directive 82/3/EEC (5). Whereas the development of combined transport is a matter of public interest; Whereas the various techniques of combined transport have made remarkable progress in recent years ; whereas the present rates of growth in both container and road/rail traffic are already impressive ; whereas this favourable trend is not confined to road/rail cooperation but also extends to inland navigation, in particular on the Rhine; Whereas this development could be even more marked if combined transport were, on the one hand, freed from certain administrative restrictions and, on the other hand, facilitated by measures of stimulation; Whereas, since the combined-transport technique leads to a reduction in road congestion, it is logical to reduce taxation on the use or possession of commercial vehicles to the extent that they are carried by rail; Whereas the criteria relating to transport on own account should be relaxed in an appropriate fashion; Whereas efforts must likewise be made to improve statistics, in which there are still gaps, particularly with an eye to the measures to be taken in the future in the combined-transport sector; Whereas, in the light of the experience gained, a network for combined transport which is of Community interest and which meets the needs of the market has to be developed; Whereas Directive 75/130/EEC should therefore be extended to other types of combined transport, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 75/130/EEC shall be amended as follows: 1. the title shall read as follows: "Council Directive of 17 February 1975 on the establishment of common rules for certain types of combined transport of goods between Member States"; 2. the following indent shall be added to Article 1 (1): "- "combined transport by inland waterway" means the transport of containers of 20 feet or more by inland waterway between Member States, including feeder and final delivery transport by road within a radius of up to 50 kilometres as the crow flies from the inland-waterway port of shipment or unloading."; 3. Article 3 shall be replaced by the following: "Article 3 In the case of combined transport for hire or reward, a transport document which fulfils at (1) OJ No C 351, 31.12.1980, p. 37. (2) OJ No C 260, 12.10.1981, p. 123. (3) OJ No C 310, 30.11.1981, p. 18. (4) OJ No L 48, 22.2.1975, p. 31. (5) OJ No L 5, 9.1.1982, p. 12. least the requirements laid down in Article 6 of Council Regulation No 11 of 27 June 1960 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79 (3) of the Treaty establishing the European Economic Community (3), shall also specify the rail loading and unloading station or the inland-waterway ports of shipment and unloading. These details shall be recorded before the transport operation is carried out and shall be confirmed by means of a stamp affixed by the rail or port authorities in the stations or inland-waterway ports concerned when that part of the journey carried out by rail or inland waterway has been completed."; 4. Article 4 shall be replaced by the following: "Article 4 1. When a frontier is crossed on the road journey before the journey by rail or inland waterway, Member States may require the operator to prove by means of an appropriate document that a reservation has been for the transport by rail of the tractor unit, lorry, trailer, semi-trailer, or the swap bodies thereof, and for the transport by inland waterway of the container of 20 feet or more. 2. Member States may authorize the inspection authorities to require the rail or inland-waterway transport document to be produced on completion of the rail or inland-waterway part of the combined-transport journey."; 5. Article 7 shall be replaced by the following: "Article 7 1. Every two years and in the first instance by 31 December 1984, the Commission shall draw up a report to the Council on: - the economic development of combined transport, - the application of Community law in this area, - the definition, where necessary, of further measures to promote combined-transport operations. 2. When drawing up the report referred to in paragraph 1, the Commission shall be assisted by representatives of the Member State to collect the information necessary for this purpose. This report shall analyze the information and statistics relating in particular to: - transport links used in combined-transport operations, - the number of journeys, vehicles, swap bodies and containers transported over the various transport links, - transported tonnages, - services carried out, in terms of tonnes/kilometres. The report shall, where appropriate, propose solutions for the subsequent improvement of such statistical information."; 6. The following Articles shall be added: "Article 8 1. Member States shall take the measures necessary to ensure that, as from 1 January 1985, the taxes listed in paragraph 3 applicable to road vehicles (lorries, tractors, trailers or semi-trailers) when routed in combined transport are reduced or reimbursed either by a standard amount, or in proportion to the journeys that such vehicles undertake by rail, within limits and in accordance with conditions and rules fixed by them after consultation with the Commission. The reductions or reimbursements referred to in the first paragraph shall be granted by the State in which the vehicles are registered, on the basis of the rail journeys effected within that State. Member States may, however, grant these reductions or reimbursements on the basis of the rail journeys which take place partially or wholly outside the Member State in which the vehicles are registered. 2. Without prejudice to the provisions resulting from a possible reorganization of national taxation systems for commercial vehicles at Community level, vehicles used exclusively for road haulage in feeder or final delivery carriage by combined transport may be exempted, if they are taxed separately, from the taxes listed in paragraph 3. 3. The taxes referred to in paragraphs 1 and 2 are the following: - Belgium : taxe de circulation sur les vÃ ©hicules automobiles/verkeersbelasting op de autovoertuigen, - Denmark : Vaegtafgift af motorkÃ ¸retÃ ¸jer m.v., - Germany : Kraftfahrzeugsteuer, - France : taxe spÃ ©ciale sur certains vÃ ©hicules routiers, - Greece: >PIC FILE= "T0022234"> - Ireland : vehicle excise duties, - Italy: (a) tassa di circolazione sugli autoveicoli; (b) addizionale del 5 % sulla tassa de circolazione, - Luxembourg : taxe sur les vÃ ©hicules automoteurs, - Netherlands : motorrijtuigenbelasting, - United Kingdom : vehicle excise duties. Article 9 Where a trailer or semi-trailer, belonging to an undertaking engaged in own-account combined transport, is hauled on terminal delivery journeys by a tractive unit belonging to an undertaking engaged in transport for hire or reward, the transport operation so effected shall be exempt from presentation of the document provided for in Article 3 but another document shall be provided giving evidence of the journey covered by rail. Article 10 Not later than 31 December 1984 the Council shall adopt, on a proposal from the Commission, the measures necessary to define a network of railway lines and trans-shipment centres of Community interest with a view to the development of combined transport." 7. Article 9 shall become Article 11. Article 2 The Member States shall take the measures needed to comply with this Directive before 1 April 1983. They shall inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 28 July 1982. For the Council The President O. MÃLLER